 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY WAYNE WALTON II,                         No. 2:18-cv-00080-TLN-DB
12                      Plaintiff,
13           v.                                        ORDER
14    COUNTY OF SUTTER, et al.,
15                      Defendants.
16

17          Plaintiff is proceeding pro se with the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On August 2, 2019, the magistrate judge filed findings and recommendations herein

20   which were served on all parties and which contained notice that any objections to the findings

21   and recommendations were to be filed within fourteen days after service of the findings and

22   recommendations. (ECF No. 21.) The time for filing objections has expired, and no party has

23   filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ///

27   ///

28   ///

                                                      1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed August 2, 2019 (ECF No. 21) are adopted in

 3   full;

 4           2. Defendants’ motion to dismiss (ECF No. 12) the amended complaint’s false arrest

 5   claim is GRANTED and that claim is dismissed without further leave to amended;

 6           3. Defendants’ motion to dismiss (ECF No. 12) Plaintiff’s judicial deception claim is

 7   DENIED; and

 8           4. Defendants are ordered to file an answer to the amended complaint’s excessive force

 9   and judicial deception claims within fourteen days of the date of this Order.

10   Dated: August 29, 2019

11

12

13

14                                     Troy L. Nunley
                                       United States District Judge
15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
